Appellant, in a very earnest motion for rehearing, presents as the main ground therefor that justice has miscarried in this case and appeals to the court to rectify the same. If it is an *Page 637 
error of law, it is the duty of this Court to correct it. The evidence is conflicting, and it is for the jury, not this Court, to determine the true facts.
We have reviewed the record in the light of the motion for rehearing and have concluded that the matters of law raised were properly disposed of in the original opinion.
The first question presented in the motion complains of the evidence that officers commanded the appellant and others to hold up their hands and come out of the car when arresting them. The idea seems to be that this evidence indicated to the jury that they were bad men and had committed other crimes. We are unable to concur in this view or understand the theory upon which it might be so inferred.
The next question complains of the admission of the evidence of Miss Span in giving her opinion as to the seriousness of the wound inflicted or rather the possibility that it might be serious. This same testimony came from Dr. Allen, who testified for the State and whose testimony was admitted without objection.
The record does not corroborate the appellant in his contention that the doctor took the contrary position. The original opinion sets out the testimony of the doctor and properly reflects his testimony.
It is presented in arguing the case that the penalty assessed reflects the damaging effect of the testimony of the officers who arrested appellant. It is a severe penalty but when the nature of the injury as described is taken into consideration, we do not feel that we should disturb the finding of the jury nor substitute our judgment for theirs in a case properly submitted to them.
Finding no error in the original opinion, the motion for rehearing is overruled.